Examiner’s Comment
Allowable Subject Matter
Claims 1-9, 11-16 and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose an apparatus comprising: a calibration circuit coupled to the gate driver, the calibration circuit including: a reference clock generator configured to generate a reference clock signal at the reference clock frequency; a first frequency-to-voltage converter (FVC) having an input coupled to receive the reference clock signal, and an output configured to deliver a first voltage representative of the reference clock frequency; a second FVC having an input coupled to receive the PWM signal, and an output configured to deliver a second voltage representative of the switching frequency of the PWM signal; and a comparator having a first input coupled to the output of the first FVC, a second input coupled to the output of the second FVC, and an output for adjusting the calibration signal; wherein the calibration circuit is configured to generate a calibration signal for adjusting the on-time of the PWM signal so as to equalize a switching frequency of the PWM signal with a reference clock frequency, in combination with all the limitations set forth in claim 1. 	Regarding claim 11, the prior art fails to teach or disclose an apparatus comprising: a calibration circuit coupled to the gate driver, the calibration circuit including: a reference clock generator configured to generate a reference clock signal at the reference clock frequency; a first frequency-to-voltage converter (FVC) having an input coupled to receive the reference clock signal, and an output configured to deliver a .  	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Imokawa et al. (US 2018/0340803) discloses a detection system, sensor and microcomputer.  	Quevy et al. (US Patent 8686806) discloses a highly accurate temperature stable clock based on differential frequency discrimination of oscillators.  	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838